MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	115	
Docket:	      Cum-17-371	
Submitted	
  On	Briefs:	 January	11,	2018	
Decided:	     August	14,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                         MICHELLE	L.	(GEORGE)	SULLIVAN	
                                         	
                                        v.	
                                         	
                              WILLIAM	A.	GEORGE	
	
	
HJELM,	J.	

	      [¶1]	 	 Michelle	 L.	 (George)	 Sullivan	 appeals	 from	 a	 divorce	 judgment	

entered	 by	 the	 District	 Court	 (Portland,	 J.	 French,	 J.).	 	 She	 contends	 that	 the	

court	abused	its	discretion	by	ordering,	sua	sponte,	a	downward	deviation	of	

William	A.	George’s	child	support	obligation	from	the	amount	prescribed	by	the	

guidelines,	 by	 ordering	 William	 to	 pay	 spousal	 support	 in	 an	 amount	 that	

Michelle	 asserts	 is	 insufficient	 in	 duration	 and	 amount,	 and	 by	 declining	 to	

award	 attorney	 fees	 beyond	 those	 provided	 through	 an	 interim	 order.	 	 We	

vacate	the	court’s	child	support	order	and	remand	for	entry	of	a	child	support	

order	 pursuant	 to	 the	 guidelines,	 but	 we	 affirm	 the	 judgment	 in	 all	 other	

respects.		
2	

                                          I.		BACKGROUND	

         [¶2]		The	following	facts,	which	are	supported	by	the	record,	are	drawn	

from	the	divorce	judgment.		Harper	v.	Harper,	2017	ME	171,	¶	2,	169	A.3d	385.			

         [¶3]	 	 Michelle	 and	 William	 were	 married	 in	 1995	 and	 have	 three	

children—at	the	time	of	the	hearing,	one	was	an	adult	and	two	were	minors.1		

In	 early	 2016,	 Michelle	 commenced	 this	 divorce	 action.	 	 At	 the	two-day	 final	

hearing	 held	 in	 May	 of	 2017,	 the	 parties	 stipulated	 to	 some	 parenting	 issues	

and	to	the	distribution	of	most	of	the	real	property	and	the	valuation	of	some	

of	the	personal	property	and	debt.		The	contested	issues	included	the	amount	

of	 the	 parties’	 incomes	 for	 purposes	 of	 determining	 child	 support,	 spousal	

support,	and	attorney	fees.2			

         [¶4]		In	the	divorce	judgment	issued	in	July	of	2017,	the	court	found	that	

the	parties	had	agreed	that	if	they	started	a	family,	Michelle	would	stay	at	home	

with	the	children.		Michelle	is	a	physical	therapist	who	has	worked	generally	on	

a	per	diem	basis,	although	her	license	has	expired.		She	is	also	a	certified	Pilates	

instructor.	 	 Following	 the	 birth	 of	 the	 parties’	 first	 child	 in	 1997,	 Michelle	



     1		The	middle	child	was	to	begin	his	senior	year	in	high	school	in	2017.			


     2		The	contested	issues	also	included	the	remaining	parental	rights	and	responsibilities,	and	the	

distribution	and	valuation	of	the	some	of	the	property	and	debt.		The	court’s	adjudication	of	those	
matters	is	not	at	issue	on	appeal.	
                                                                                                  3	

worked	 as	 a	 physical	 therapist	 intermittently,	 and	 when	 she	 did	 so,	 her	

employment	was	less	than	full-time.		Her	most	recent	employment,	which	was	

in	 20163	 and	 paid	 her	 roughly	 $45	 per	 hour,	 ended	 after	 only	 two	 weeks	

because	her	training	was	not	current.				

        [¶5]	 	 The	 court	 fixed	 Michelle’s	 current	 annual	 imputed	 employment	

income	at	$14,040,	based	on	an	hourly	wage	of	$9	for	30	hours	per	week.		The	

court	declined	to	attribute	income	to	Michelle	based	on	full-time	employment	

because	she	will	be	required	to	intern	or	volunteer	for	at	least	1,000	hours	to	

qualify	as	an	independent	practitioner	in	a	specialized	field	that	will	combine	

her	vocational	goals	as	a	Pilates	instructor	and	physical	therapist.		The	court	

found	that	Michelle’s	annual	living	expenses	are	nearly	$125,000.4			

        [¶6]	 	 William	 is	 a	 physician	 and	 is	 the	 founder	 and	 current	 one-third	

owner	 of	 a	 medical	 practice.	 	 He	 earns	 $335,000	 annually	 and	 incurs	 annual	

living	 expenses	 totaling	 just	 over	 $100,000.	 	 William	 lives	 with	 a	 domestic	

partner	 who	 earns	 $37,000	 per	 year	 and	 contributes	 toward	 the	 monthly	

household	expenses.			


   3		The	evidence	indicated	that	before	her	short	period	of	employment	in	2016,	Michelle	had	not	

been	employed	at	all	since	at	least	2010.			
   4		The	record	indicates	that	the	expenses	claimed	by	Michelle	include,	among	others,	the	monthly	

mortgage	payments	for	the	formerly	marital	residence	that	the	parties	agreed	would	be	awarded	to	
her,	a	significant	amount	for	prescriptions,	and	expenses	related	to	the	children.			
4	

         [¶7]	 	 Pursuant	 to	 the	 parties’	 agreement,	 the	 court	 ordered	 that	 the	

children	would	live	primarily	with	Michelle	with	rights	of	contact	awarded	to	

William.		The	court	calculated	the	amount	of	weekly	child	support	that	William	

would	 be	 required	 to	 pay	 pursuant	 to	 the	 guidelines,	 see	 19-A	M.R.S.	 §	 2006	

(2016),5	which	was	$626	for	two	children	and	$444	for	the	youngest	child	after	

William’s	 obligation	 to	 pay	 support	 for	 the	 middle	 child	 ends,	 see	 supra	 n.1.		

Then,	even	though	neither	party	requested	that	the	court	depart	from	the	child	

support	guideline	amounts,	the	court	ordered	a	downward	deviation	from	the	

guidelines	 on	 the	 basis	 that	 “the	 support	 guidelines	 would	 be	 inequitable	 or	

unjust	 in	 consideration	 of	 the	 interrelation	 of	 the	 total	 support	 obligation[,]	

.	.	.	the	 division	 of	 property[,]	 and	 an	 award	 of	 spousal	 support[,]	 as	 well	 as	

available	income	and	financial	contribution	of	[William’s]	domestic	associate.”		

For	 those	 stated	 reasons,	 the	 court	 reduced	 William’s	 weekly	 support	

obligation	for	two	children	from	$626	to	$550,	and	from	$444	to	$400	for	one	

child.			

         [¶8]	 	 The	 court’s	 division	 of	 the	 marital	 estate	 resulted	 in	 a	 net	

distribution	of	assets	and	liabilities	that	was	nearly	equal.			


     5		We	cite	to	the	2016	version	of	19-A	M.R.S.	§	2006	because	the	statute	was	amended	after	the	

divorce	judgment	was	entered	in	July	of	2017.		See	P.L.	2017,	ch.	30,	§§	4-10	(effective	Nov.	1,	2017).		
The	amendments	do	not	bear	on	the	issues	presented	here.	
                                                                                         5	

      [¶9]		The	court	ordered	William	to	pay	general	spousal	support	of	$3,600	

per	 month.	 	 In	 addition,	 the	 court	 awarded	 Michelle	 monthly	 transitional	

support	 of	 $3,600	 for	 thirty	 months	 “to	 allow	 for	 Michelle’s	 reentry	 in	 the	

workforce.”	 	 See	 infra	 n.9.	 	 The	 court	 stated	 that	 the	 awards	 of	 general	 and	

transitional	 spousal	 support	 resulted	 from	 its	 consideration	 of	 the	 factors	

contained	in	19-A	M.R.S.	§	951-A(5)	(2017),	including	the	length	of	the	parties’	

marriage,	Michelle’s	contributions	as	a	homemaker,	and	the	employment	and	

income-producing	 history	 of	 each	 party.	 	 Finally,	 the	 court	 denied	 Michelle’s	

request	for	attorney	fees.			

	     [¶10]		Following	entry	of	the	judgment,	Michelle	filed	a	motion	for	further	

findings	 and	 conclusions	 on	 several	 issues,	 including	 the	 amount	 of	 child	

support,	and	a	motion	to	amend	the	judgment.		See	M.R.	Civ.	P.	52(b),	59(e).		The	

court	made	several	corrections	within	the	child	support	orders	without	altering	

the	reduced	amounts	of	child	support	that	William	was	required	to	pay,	but	the	

court	otherwise	denied	the	motions,	explaining	that	the	judgment	articulated	

the	factual	and	legal	bases	for	its	determinations.		Michelle	filed	a	timely	notice	

of	 appeal.	 	 See	 14	 M.R.S.	 §	 1901(1)	 (2017);	 19-A	 M.R.S.	 §	 104	 (2017);	 M.R.	

App.	P.	2B(c).			
6	

                                             II.		DISCUSSION	

         [¶11]		Michelle	contends	that	the	court	erred	by	awarding	an	insufficient	

amount	 of	 spousal	 support	 and	 by	 ordering	 a	 downward	 deviation	 of	 child	

support.6		Because	we	conclude	that	the	 court’s	reasoning	for	the	downward	

deviation	 of	 child	 support	 is	 not	 supported	 by	 the	 record,	 we	 focus	 our	

discussion	on	that	issue.	

         [¶12]	 	 We	 review	 a	 deviation	 from	 the	 statutorily	 presumptive	 child	

support	 guidelines	 “for	 an	 abuse	 of	 discretion,	 and,	 absent	 a	 violation	 of	 a	

positive	rule	of	law,	we	will	overturn	the	trial	court’s	decision	only	if	it	results	

in	 a	 plain	 and	 unmistakable	 injustice,	 so	 apparent	 that	 it	 is	 instantly	 visible	

without	argument.”		Dep’t	of	Human	Servs.	v.	Monty,	2000	ME	96,	¶	10,	750	A.2d	

1276	(quotation	marks	omitted).	

         [¶13]		A	determination	of	whether	a	court	abused	its	discretion	involves	

a	three-part	analysis:	(1)	whether	factual	findings	are	“supported	by	the	record	

according	to	the	clear	error	standard;	(2)	[whether]	the	court	[understood]	the	

law	 applicable	 to	 its	 exercise	 of	 discretion;	 and	 (3)	 given	 all	 the	 facts	 and	


     6		Michelle	also	asserts	that	the	court	erred	by	declining	to	award	her	attorney	fees,	which	totaled	

nearly	 $50,000.	 	 In	 doing	 so,	 the	 court	 applied	the	 correct	 legal	 principles	and	 recognized	 salient	
aspects	of	the	record,	such	as	the	equal	division	of	the	marital	estate	and	William’s	previous	payment	
of	$15,000	toward	Michelle’s	attorney	fees	pursuant	to	an	interim	order.		Michelle’s	challenge	to	this	
aspect	of	the	judgment	is	not	persuasive,	and	we	do	not	discuss	it	further.		See	Pearson	v.	Wendell,	
2015	ME	136,	¶¶	45,	47,	125	A.3d	1149.	
                                                                                      7	

applying	the	appropriate	law,	was	the	court’s	weighing	of	the	applicable	facts	

and	 choices	 within	 the	 bounds	 of	 reasonableness.”	 	 Pettinelli	 v.	 Yost,	

2007	ME	121,	¶	11,	930	A.2d	1074.		“A	fact-finding	is	clearly	erroneous	only	if	

there	 is	 no	 competent	 evidence	 in	 the	 record	 to	 support	 it.”	 	 Wandishin	 v.	

Wandishin,	2009	ME	73,	¶	14,	976	A.2d	949.		Because	Michelle	filed	a	proper	

motion	 for	 further	 factual	 findings	 on	 the	 child	 support	 order,	 M.R.	

Civ.	P.	52(b)—a	 motion	 that	 the	 court	 denied	 because	 it	 stated	 that	 it	 had	

already	articulated	the	basis	for	its	determination—our	review	is	confined	to	

the	court’s	explicit	findings.		Ehret	v.	Ehret,	2016	ME	43,	¶	12,	135	A.3d	101.			

      [¶14]	 	 The	 fundamental	 step	 in	 determining	 the	 amount	 of	 a	 parent’s	

child	 support	 obligation	 is	 to	 calculate	 that	 amount	 pursuant	 to	 the	 support	

guidelines,	 which	 takes	 into	 account	 the	 number	 of	 children,	 the	 parents’	

incomes,	 child	 care	 costs,	 a	 child’s	 extraordinary	 medical	 expenses,	 and	 the	

costs	of	private	health	insurance.		19-A	M.R.S.	§	2006.		“There	is	a	rebuttable	

presumption	that	the	child	support	obligation	derived	from	the	child	support	

guidelines	 is	 the	 amount	 to	 be	 ordered,	 absent	 special	 circumstances	 or	 a	

deviation	from	the	guidelines	.	.	.	.”		Sullivan	v.	Doe,	2014	ME	109,	¶	25,	100	A.3d	

171;	 see	 also	 19-A	 M.R.S.	 §	 2005	 (2017).	 	 The	 court	 may	 deviate	 from	 that	

presumptive	amount	upon	a	finding	that	that	amount	is	“inequitable	or	unjust”	
8	

due	to	at	least	one	of	the	considerations	enumerated	in	the	governing	statute,	

19-A	M.R.S.	§	2007(1),	(3)	(2017).		

         [¶15]		Here,	the	presumptive	child	support	amount,	as	calculated	in	the	

child	support	worksheets,	was	$626	for	two	children	and	$444	when	William	

is	 obligated	 to	 pay	 for	 the	 benefit	 of	 only	 the	 youngest	 child.	 	 The	 court	

determined	 sua	 sponte7	 that	 a	 downward	 deviation	 from	 the	 presumptive	

amount	was	justified,	and	the	court	accordingly	reduced	the	amount	to	$550	

per	week	for	two	children	and	$400	per	week	when	only	one	child	is	eligible.		

The	amount	of	the	reduction	from	the	presumptive	obligation	is	therefore	$76	

per	 week	 for	 two	 children	 ($3,952	 annually)	 and	 $44	 per	 week	 when	 the	

support	is	for	one	child	($2,288	annually).			

         [¶16]		The	court	explained	that	there	were	three	reasons	to	warrant	the	

downward	deviation:		

         The	 court	 finds	 that	 a	 child	 support	 order	 based	 on	 the	 support	
         guidelines	would	be	inequitable	or	unjust	in	consideration	of	the	
         interrelation	of	the	total	support	obligation	established	under	the	
         support	guidelines	for	child	support,	the	division	of	property[,]	and	
         an	 award	 of	 spousal	 support	 as	 well	 as	 available	 income	 and	


     7		Because	neither	party	requested	that	the	court	deviate	from	the	presumptive	amount	of	child	

support,	the	parties	did	not	file	written	proposed	findings	that	are	otherwise	required	to	explain	why	
“the	presumptive	amount	would	be	inequitable	or	unjust.”		19-A	M.R.S.	§	2007(2)	(2017).		Further,	
because	 Michelle	 did	 not	 request	 that	 the	 court	 order	 an	 upward	 deviation	 from	 the	 guideline	
amount,	 we	 do	 not	 address	 the	 question	 of	 whether,	 if	 any	 departure	 from	 the	 child	 support	
guidelines	was	appropriate,	it	should	have	been	an	increase.			
                                                                                     9	

     financial	contribution	of	[William’s]	domestic	associate.		And	so	the	
     court	believes	that	a	downward	deviation	is	appropriate.	
     	
These	 ostensible	 justifications	 for	 the	 downward	 deviation	 are	 derived	 from	

the	factors	that	a	court	may	use	for	that	purpose:		

       C.	 The	 interrelation	 of	 the	 total	 support	 obligation	 established	
       under	 the	 support	 guidelines	 for	 child	 support,	 the	 division	 of	
       property	 and	 an	 award	 of	 spousal	 support	 made	 in	 the	 same	
       proceeding	 for	 which	 a	 parental	 support	 obligation	 is	 being	
       determined;		
       	
       .	.	.	.	
       	
       J.	 Available	 income	 and	 financial	 contributions	 of	 the	 domestic	
       associate	or	current	spouse	of	each	party.	
	
Id.	§	2007(3)	(C),	(J).			

       [¶17]		In	the	abstract,	the	court’s	legal	analysis	is	faithful	to	the	statutory	

framework	 germane	 to	 the	 deviation	 analysis.	 	 The	 question	 presented	 here,	

however,	 is	 whether—given	 the	 record	 in	 this	 case—the	 court	 erred	 by	

invoking	 these	 grounds	 for	 a	 downward	 deviation.	 	 For	 the	 reasons	 noted	

above,	supra	¶	13,	we	will	not	attribute	to	the	court’s	analysis	any	findings	or	

conclusions	other	than	those	explicitly	articulated	in	its	judgment.		See	Ehret,	

2016	ME	43,	¶	12,	135	A.3d	101.		Therefore,	we	consider	only	the	three	grounds	

identified	by	the	court—the	division	of	property,	the	financial	contributions	of	

William’s	domestic	partner,	and	the	award	of	spousal	support—to	determine	if	
10	

the	downward	deviation	was	within	the	bounds	of	the	court’s	discretion.		See	

Monty,	2000	ME	96,	¶	10,	750	A.2d	1276.	

       [¶18]		First,	the	marital	estate	was	divided	predominately	by	agreement,	

and	 virtually	 evenly,	 with	 Michelle	 and	 William	 each	 receiving	 a	 net	 value	 of	

roughly	 $270,000.	 	 Because	 Michelle	 will	 not	 receive	 a	 greater	 value	 of	 net	

marital	 assets	 than	 William,	 and	 because	 none	 of	 the	 court’s	 other	 findings	

regarding	 the	 division	 of	 the	 marital	 estate	 justifies	 a	 departure	 from	 the	

presumptive	amount	of	child	support,	this	consideration—either	by	itself	or	in	

combination	 with	 the	 other	 facts	 cited	 by	 the	 court—does	 not	 support	 a	

reduction	of	William’s	child	support	obligation.	

       [¶19]	 	 Second,	 William’s	 domestic	 partner	 is	 employed	 in	 the	 medical	

field,	 earns	 $37,000	 annually,	 and	 contributes	 toward	 their	 joint	 living	

expenses	by	paying	for	groceries	and	household	supplies.8		Because	William’s	

living	 expenses	 are	 reduced	 because	 of	 his	 partner’s	 material	 support	 of	 the	

household	 in	 which	 he	 lives,	 this	 factor	 also	 does	 not	 justify	 a	 reduction	 of	

William’s	obligation	to	support	his	children.	




  8	 	 Although	 not	 stated	 in	 the	 judgment,	the	 evidence	 reveals	 that	 the	 domestic	 partner	 spends	

between	$600	and	$700	each	month	for	groceries	and	supplies.			
                                                                                                             11	

        [¶20]		Finally,	we	consider	the	award	of	spousal	support	as	it	bears	on	

the	 amount	 of	 child	 support.	 	 Contrary	 to	 Michelle’s	 direct	 challenge	 to	 the	

amount	of	spousal	support	that	William	will	be	required	to	pay	her,	the	court	

did	not	abuse	its	discretion	in	determining	the	amount,	duration,	and	types	of	

spousal	 support.	 	 See	 Haskell	 v.	 Haskell,	 2017	 ME	 91,	 ¶	16,	 160	A.3d	1176	

(reviewing	 a	 spousal	 support	 award	 for	 an	 abuse	 of	 discretion).	 	 Given	 the	

court’s	findings	regarding	the	parties’	finances,	however,	the	spousal	support	

ordered	by	the	court—although	not	outside	the	bounds	of	its	discretion—was	

not	favorable	to	Michelle.		With	support	in	the	record,	the	court	found	that	she	

is	 presently	 capable	 of	 only	 part-time	 employment	 at	 a	 low	 wage—$9	 per	

hour—so	 that	 she	 can	 commit	 additional	 time	 to	 attain	 the	 practice-based	

qualifications	needed	for	full-time	and	more	remunerative	employment	in	the	

future.9		Thus,	Michelle’s	earning	capacity	is	very	modest—$14,000	annually.		

During	 the	 thirty-month	 period	 of	 transitional	 spousal	 support	 payments,	

Michelle	 will	 receive	 $86,400	 annually	 in	 combined	 general	 and	 transitional	


   9		As	we	note	above,	see	supra	¶	5,	the	court	found	that	Michelle	needs	to	perform	at	least	1,000	

hours	 of	 work	 with	 a	 licensed	 therapist	 to	 attain	 the	 credentials	 needed	 for	 her	 to	 practice	
independently.		Michelle	testified,	however,	that	this	requirement	could	take	as	much	as	5,000	hours	
and	likely	three	to	four	years	to	complete,	which	would	be	beyond	the	period	of	transitional	support	
ultimately	ordered	by	the	court.		In	this	context,	we	note	that	the	award	of	spousal	support,	including	
transitional	 support,	 is	 subject	 to	 future	 modification	 if	 a	 court	 were	 to	 determine	 “that	 justice	
requires”	such	a	change.		19-A	M.R.S.	§	951-A(4)	(2017);	see	also,	e.g.,	Marston	v.	Marston,	2016	ME	
87,	¶¶	7-9,	141	A.3d	1106;	McAllister	v.	McAllister,	2011	ME	69,	¶¶	11-13,	21	A.3d	1010.	
12	

spousal	support,	resulting	in	an	annual	total	of	approximately	$100,000	from	

imputed	 employment	 income	 and	 spousal	 support.	 	 This	 is	 significantly	 less	

than	the	annual	living	expenses	of	$125,000	incurred	by	Michelle	and	the	two	

minor	 children,	 and	 the	 support	 order	 barely	 brings	 Michelle’s	 total	 receipts	

above	the	amount	of	her	expenses.			

      [¶21]		In	contrast,	William	earns	nearly	$335,000	per	year	and	has	annual	

living	expenses	of	just	over	$100,000,	with	some	of	those	expenses	being	paid	

by	his	domestic	partner.			

      [¶22]	 	 As	 the	 court	 noted,	 the	 parties’	 marriage	 was	 of	 significant	

duration,	and,	by	agreement	of	the	parties,	Michelle’s	responsibilities	within	the	

family	included	staying	at	home	with	the	children	as	their	primary	caregiver,	

thereby	 deemphasizing	 her	 professional	 development.	 	 See	 19-A	 M.R.S.	

§	951-A(5).			

      [¶23]	 	 Particularly	 when	 the	 award	 of	 spousal	 support	 is	 viewed	 in	 a	

more	nuanced	way	that	is	appropriate	for	appellate	review,	see,	e.g.,	Jandreau	v.	

LaChance,	2015	ME	66,	¶¶	14-26,	116	A.3d	1273,	this	broad-stroke	description	

of	 some	 of	 the	 important	 factors	 germane	 to	 that	 award	 demonstrates	 that,	

although	the	award	is	not	so	conservative	that	it	rises	to	the	level	of	error,	the	

award	was	not	so	beneficent	toward	Michelle	that	it	could	justify	a	reduction	of	
                                                                                                           13	

the	 statutorily	 presumptive	 amount	 of	 child	 support	 that	 William	 will	 be	

required	 to	 pay.	 	 This	 is	 especially	 so	 when	 William	 did	 not	 even	 seek	 a	

downward	deviation.	

        [¶24]		For	these	reasons,	the	record	does	not	support	the	factors	used	by	

the	court	for	a	downward	deviation	from	William’s	presumptive	child	support	

obligation	 and	 does	 not	 support	 the	 court’s	 ultimate	 determination	 that	 the	

presumptive	amounts	of	child	support	as	calculated	pursuant	to	the	guidelines	

are	“inequitable	or	unjust.”		19-A	M.R.S.	§	2007(1);	accord	Monty,	2000	ME	96,	

¶	 10,	 750	 A.2d	 1276	 (“[W]e	 will	 overturn	 the	 trial	 court’s	 decision	 only	 if	 it	

results	 in	 a	 plain	 and	 unmistakable	 injustice,	 so	 apparent	 that	 it	 is	 instantly	

visible	without	argument.”	(quotation	 marks	omitted)).		 We	therefore	vacate	

the	child	support	order	and	remand	for	the	court	to	enter	a	child	support	order	

requiring	that	William	pay	child	support	in	the	amounts	calculated	pursuant	to	

the	child	support	guidelines.10			




   10	 	 In	 some	 cases	 where	 we	 have	 vacated	 certain	 financial	 aspects	 of	 a	 divorce	 judgment,	 we	

authorized	the	court	on	remand	to	reconsider	other	aspects	of	the	judgment	that	might	be	affected	
by	changes	necessary	to	correct	the	original	error.		See,	e.g.,	Mooar	v.	Greenleaf,	2018	ME	23,	¶¶	8,	13,	
179	A.3d	307;	Dube	v.	Dube,	2016	ME	15,	¶¶	1,	10-14,	131	A.3d	381;	Thumith	v.	Thumith,	2013	ME	
67,	¶	15,	70	A.3d	1232.		We	do	not	do	so	here,	however,	because,	for	the	reasons	explained	in	the	text,	
the	amount	of	spousal	support	awarded	to	Michelle	cannot	properly	be	reduced	below	the	amount	
prescribed	 in	 the	 judgment,	 even	 in	 response	 to	 the	 increase	 in	 court-ordered	 child	 support	 that	
William	will	be	required	to	pay.	
14	

         The	entry	is:	
         	
                     Judgment	as	to	the	child	support	order	vacated.		
                     Judgment	 affirmed	 in	 all	 other	 respects.		
                     Remanded	 for	 further	 proceedings	 consistent	
                     with	this	opinion.		
	
	     	     	     	      	      	
	
Gene	R.	Libby,	Esq.,	and	Tyler	J.	Smith,	Esq.,	Libby	O’Brien	Kingsley	&	Champion,	
LLC,	Kennebunk,	for	appellant	Michelle	L.	(George)	Sullivan	
	
Theodore	H.	Irwin,	Jr.,	Esq.,	and	Jacqueline	R.	Moss,	Esq.,	Irwin	Tardy	&	Morris,	
Portland,	for	appellee	William	A.	George	
	
	
Portland	District	Court	docket	number	FM-2016-52	
FOR	CLERK	REFERENCE	ONLY